dfih 7-cA^vj6-




ttdjQg: 7^ AtAA- ffioM JbaAS.!
                                 %utk<(0£ /(
tcjjfrlz
                                 KgfyfZ^fl/ftu




                                 'RECEIVED
                                  AUG 0 3 201S
                                 THWXWWOF/jPreW^
                             ^^^ s
                             ^

                        <N
                                      c


                                 fc

                                 V
... j
m

¥•••                                  ^3
i\)
l.vi

-.1




                        CL




                    o


       :: \




                                 /t x
              •S,